



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Van Dyke,









2014 BCCA 3




Date: 20140107

Dockets:
CA040305 and CA040317

Docket:
CA040305

Between:

Regina

Respondent

And

Bradley Jay Van
Dyke

Appellant

Docket: CA040317

Between:

Regina

Respondent

And

Clarence Marshal
Freeman Gill

Appellant




Before:



The Honourable Mr. Justice Donald

The Honourable Mr. Justice Groberman

The Honourable Mr. Justice Harris




On appeal from:  An
order of the Supreme Court of British Columbia, dated
March 23, 2012 (
R. v. Van Dyke and Gill
, Quesnel Docket 24238-3)




Counsel for the Appellant:



K.M. Bradley

L.A. Chu





Counsel for the Respondent:



F.G. Tischler





Place and Date of Hearing:



Vancouver, British
  Columbia

May 31, 2013





Place and Date of Judgment:



Vancouver, British
  Columbia

January 7, 2014









Written Reasons by:





The Honourable Mr. Justice Groberman





Concurred in by:





The Honourable Mr. Justice Donald

The Honourable Mr. Justice Harris








Summary:

The appellants were
convicted of offences in connection with an assault on the caretaker of a
marijuana grow operation. Evidence at the trial going primarily to motive
showed the appellants to have been involved in grow operations. The defence did
not seek a limiting instruction with respect to bad character evidence, but
they raise the issue on appeal. They also contend that the judge erred in
emphasizing the identity of the assailants as the issue on appeal to the
exclusion of other issues, say that he failed to properly summarize the defence
theory, and gave an inadequate warning on the use of the unsavoury complainants
evidence. Held: Appeal dismissed. A limiting instruction on the use of bad
character evidence should have been given, but in the context of this case, the
error could not have affected the result of the trial. The other grounds of
appeal are not made out.

Reasons
for Judgment of the Honourable Mr. Justice Groberman:

Introduction

[1]

Jeffrey Steinbrunner was seriously injured when he was beaten with a
baseball bat and shot in a cabin in Quesnel. The appellants were convicted of
three offences arising out of the events: breaking and entering to commit
assault (
Criminal Code
, R.S.C. 1985 c. C-46, s. 348(1)(b)),
aggravated assault (
Criminal Code
, s. 268(2)), and discharge of a
firearm with intent to wound (
Criminal Code,
s. 244(2)(b)). The
jury also found them guilty of using a firearm while committing an indictable
offence (
Criminal Code
, s. 85(1)), but a conditional stay was
entered on that count under the principle in
Kienapple v. R.
, [1975] 1
S.C.R. 729. The appellants appeal to this Court from the convictions.

[2]

The appellants raise four issues on the appeal. First, they say that the
judge did not instruct the jury on the limited use that it could make of
evidence of their involvement in the drug trade. They say that given that this
was evidence of bad character, it was essential that the judge explain to the
jury that it could not engage in propensity reasoning to find them guilty.

[3]

Second, the appellants argue that the judge erred in leaving the jury
with the impression that the only real issue in the trial was the identity of
the assailants. They say that the judge ought to have clearly instructed the
jury that the defence did not concede that Mr. Steinbrunners injuries
were caused by criminal acts, and that that issue was for the jury to
determine.

[4]

Third, the appellants contend that the judge did not properly outline
the defence theory of the case to the jury.

[5]

Finally, the appellants argue that the judges caution to the jury as to
the dangers of relying on the uncorroborated testimony of Mr. Steinbrunner
was inadequate. They say that the judge was required, under the principle in
Vetrovec
v. The Queen
, [1982] 1 S.C.R. 811, to give a stronger and more detailed warning
in the circumstances of this case.

The Evidence at Trial

[6]

Mr. Steinbrunner first met the appellants in 2005 when he began
working for them in their illegal marijuana grow operations. In 2007, one of
the grow operations was robbed. According to Mr. Steinbrunner, Mr. Gill
suspected him of being involved and fired him. Mr. Gill told him to leave
Quesnel and threatened to kill him. Mr. Steinbrunner did not have the
resources to move, however, so he stayed put.

[7]

Thereafter, Mr. Steinbrunners relations with the appellants were
strained. He testified that he was ostracized by the appellants and their group,
apart from Mr. Gills brother, Joe Gill (whom I will refer to as Joe
Gill in order to distinguish him from Mr. Gill, the appellant). In 2009,
Joe Gill allowed Mr. Steinbrunner to take up residence in a cabin that
housed a grow operation; soon Mr. Steinbrunner started to manage that
operation.

[8]

On the afternoon of September 4, 2009, the police learned of a grow
operation across the street from the one Mr. Steinbrunner was managing.
The police removed the plants and equipment. According to the officer in charge
of the seizure, he forgot to leave a copy of the warrant on site, which may
have led the operators to believe that there had been a theft rather than a
seizure. The Crown originally intended to argue that such a belief might
constitute a recent motive for the appellants to assault Mr. Steinbrunner,
but some of the evidence necessary to establish that theory was held to be
inadmissible and the Crown did not pursue the issue in its closing argument.

[9]

In any event, Joe Gill contacted Mr. Steinbrunner on September 5,
2009, and asked him to stay at the cabin overnight, as he was concerned that it
might be robbed. Mr. Steinbrunner, who was away from Quesnel, did return
to the cabin that evening. His account of the events of that evening, which the
appellants urged the jury to reject, was as follows. Upon hearing noise coming
from outside, he stuck his head out the front door to investigate. As he did
so, he was struck on the mouth by an object. He retreated into the cabin, and,
assuming that someone was attempting to rob the grow operation, reached for an aluminum
baseball bat that he kept near the door. The bat, however, was not there.

[10]

The two appellants then entered the cabin. Mr. Gill was wielding Mr. Steinbrunners
baseball bat, and Mr. Van Dyke was armed with a .22 calibre rifle. Although
Mr. Steinbrunners accounts of what occurred thereafter differed somewhat
in their details, in general his evidence was that Mr. Gill forced him to lie
on a futon, and struck him several times with the bat. Mr. Steinbrunner
attempted to fend off the blows with some success, with most landing on his
legs and feet. Mr. Steinbrunner was eventually able to free himself, and
he fled the cabin. As he did so, he heard Mr. Gill instruct Mr. Van
Dyke to shoot. Mr. Van Dyke shot Mr. Steinbrunner in the stomach,
then, as Mr. Steinbrunner fled, fired another shot at him, hitting him in
the arm. Mr. Steinbrunner succeeded in escaping down a driveway and into a
field.

[11]

Mr. Steinbrunner was ultimately able to get to a house across the
street from the cabin. From there, he was taken to hospital. The physician who
saw him at the hospital observed fresh injuries to Mr. Steinbrunners
face, right forearm, and abdomen. He had lost five or six teeth, and had
suffered lacerations to his upper and lower lips, with the upper lip being cut
right through to the gums. He had a compound fracture to his forearm, and had a
bullet wound in the upper abdomen. The doctor did not notice any prominent
injuries or bruising to Mr. Steinbrunners feet or legs.

[12]

The defence called no evidence at trial, and the only eyewitness
evidence to the events that occurred in the cabin came from Mr. Steinbrunner.
Mr. Steinbrunner was cross-examined at length on behalf of the appellants.

Analysis

[13]

For the reasons that follow, I would dismiss the appeal.

1.       The Absence of Instructions
on Evidence of Bad Character

[14]

From the outset, the defence acknowledged that evidence of their
involvement in the cultivation of marijuana was admissible. They accepted that
it formed part of the narrative, explaining the connection between them and the
victim. They also accepted that the Crown was entitled to lead the evidence to
show a motive for the beating and shooting  the appellants alleged belief
that Mr. Steinbrunner had ripped off their grow operation in 2007.

[15]

The defence did not seek any limiting instruction on the use of the
evidence that they had been involved in the drug trade. On this appeal,
however, they contend that the judge ought to have given such an instruction.

[16]

The general law with respect to the admissibility and use of bad
character evidence was summarized by Cory J., for the majority, in
R. v. S.G.G.
,
[1997] 2 S.C.R. 716:

[63]      It is trite law that character evidence which
shows
only
that the accused is the type of person likely to have
committed the offence in question is inadmissible. However, there are three
general exceptions under which evidence of bad character of the accused can be
adduced:

(1) where the evidence is relevant
to an issue in the case;

(2) where the accused puts her
character in issue;

(3) where the evidence is adduced
incidentally to proper cross‑examination of the accused on her
credibility.



[64]      Evidence which incidentally demonstrates bad
character can also be directly relevant to a key element of the Crowns theory
of the case, such as motive, opportunity or means. Evidence of motive, for
example, is always relevant in that it makes it more likely that the accused
committed the crime, although it is not an essential element of criminal
responsibility.

[65]      Evidence which is directly relevant to the Crowns
theory of the case is admissible even though it may also demonstrate the bad
character of the accused, as long as its probative value outweighs its
prejudicial effect. Even if evidence is admissible under this exception, it is
clear that it still cannot be used to determine guilt simply on the basis that
the accused is the type of person to commit the crime. The trial judge has a
duty to charge the jury in this regard, and to warn them against the improper
use of the evidence.

[Emphasis in original, citations
omitted.]

[17]

A trial judge is generally required, then, to instruct a jury that it
must not use evidence of the accuseds bad character to find that the accused
is the sort of person who would have a propensity to commit the offence
charged. This general requirement, however, does admit of exceptions.

[18]

For example, in
R. v. Merz
(1999), 140 C.C.C. (3d) 259 (Ont.
C.A.), the accused was convicted of murdering his common law wife. The evidence
disclosed that he had made threats against her prior to the murder. On appeal,
the accused argued that the trial judge ought to have instructed the jury that
it could not use the evidence of the threats to find that the accused was a
person of bad character, with a propensity to commit crime. Doherty J.A., for
the Court, dismissed the argument:

[59]      . The evidence of the
threats made by the appellant was evidence of motive which, in turn,
constituted circumstantial evidence of identity and intent. I see no reason to
warn the jury against using the evidence to infer propensity and hence to infer
that the accused committed the crime when the more direct and powerful
inference to be drawn from that evidence is that the accused had a motive to
kill Ms. Murray. The trial judge properly instructed the jury as to how
they could use evidence of motive. The limiting instruction normally given when
evidence of prior bad acts by the accused is placed before the jury would make
no sense in the context of evidence of motive. An instruction like that called
for by the appellant could only serve to confuse the jury.

[19]

Similarly, in
R. v. Dupras
, 2003 BCCA 124, the accused was
convicted of murdering his estranged wife and her boyfriend by running them down
with his vehicle. The main issue in the case was intent. The Crown tendered
evidence of threats by the accused against his wife. Donald, J.A., for the
Court, ruled that no limiting instruction was necessary in the circumstances:

[9]        The appellant argues
that the trial judge should have given a limiting instruction setting out the
proper use of the threatening utterances of May 4, 1999, which he concedes are
relevant to motive and intent, and warning the jury not to use the
discreditable nature of the conduct as evidence of a general criminal
propensity. I cannot accept this argument. Limiting instructions for evidence
of bad character must be given if the discreditable conduct relates to matters
other than the offence in question. Here the threatening words go directly to
the appellants motive and intention in relation to a victim of the offence. I
regard as very remote the possibility that the jury would have used the
evidence of the appellants threatening words as demonstrating a criminal
propensity in a general sense.

[20]

Where the evidence of the accuseds disreputable
conduct is central and inextricably linked to the motive or mechanism of a
crime, it will often be impossible for a judge to give a comprehensible
limiting instruction to the jury. The law does not require the judge to give a
limiting instruction where it would be overly confusing (or even nonsensical).

[21]

The mere fact that evidence of bad character also touches on motive,
however, will not be sufficient to obviate the need to provide a limiting
instruction. For example, in
R. v. Bhullar
, 2011 BCCA 395, the accused
was charged with murder. The Crowns theory was that he had taken out a life
insurance policy on his nephew and then killed him. The Crown tendered evidence
of the accuseds financial difficulties, including evidence that he cheated on
his taxes and paid staff under the table in order to avoid taxes and other
levies. This Court held that while the evidence of financial difficulties went
to motive, the jury ought to have been instructed that it could not use the
evidence of tax fraud to draw the inference that the accused was a person of
bad character and therefore likely to commit crimes.

[22]

In the case before us, the threats allegedly made by the appellants
against Mr. Steinbrunner are analogous to the threats made in
Merz
and
Dupras
. The evidence is central to and inextricably tied to motive.
Any limiting instruction dealing with the threats would have been confusing to
the jury and was therefore unnecessary.

[23]

The general evidence of the appellants involvement in the drug trade is
more problematic. The Crown theory was that the appellants motive for the
crimes was that they were avenging the theft of cannabis and equipment from Mr. Gill,
which they suspected Mr. Steinbrunner of orchestrating. It is not possible
to separate the appellants involvement in the drug trade from that motive; the
fact that the property that was stolen was of an illicit nature was a critical
factor in explaining why the appellants might have engaged in violence rather
than a legally acceptable form of reprisal.

[24]

Assuming the jury accepted that the appellants suspected Mr. Steinbrunner
of having stolen from Mr. Gills grow operation, any instruction to the
effect that it could consider the appellants involvement in the drug trade as
a factor in assessing motive, but that it could not to engage in propensity
reasoning was apt to be convoluted and unhelpful.

[25]

The factual issues facing the jury in this case were, however, not that
simple. In its closing submissions to the jury, defence counsel argued that the
jury should reject Mr. Steinbrunners evidence that the appellants
suspected him of having stolen from Mr. Gills grow operation:

The first [alleged motive] goes all the way back to 2007,
some two years before this incident. Supposedly there was a grow operation in
the Nazko area which was robbed. Mr. Steinbrunner would have you believe
that Clarence Gill blamed him. This is despite Mr. Steinbrunners
acknowledgement that there is really no rational basis for one partner to
believe that another is responsible for such a robbery when [they] both know 
that a robbery will bring an end to a very successfully and financially
lucrative enterprise.

Why blame the goose that lays the golden egg? Mr. Steinbrunner
is the last person that Clarence Gill would suspect.

Such an accusation as asserted by
Mr. Steinbrunner does not accord with common sense.

[26]

If jury members did, in fact, reject Mr. Steinbrunners evidence that
the appellants suspected him of stealing from the grow operation, they would be
left without evidence of motive, but they would still have uncontroverted evidence
that the appellants were involved in the drug trade. It is at least
theoretically possible that jurors might use that evidence improperly and
engage in prohibited propensity reasoning.

[27]

In the circumstances, I am of the view that the judge should have
instructed the jury that it could not use the evidence of the appellants
involvement in the drug trade
per se
to infer that the appellants were
disreputable people who have a propensity to commit criminal offences. The
absence of such a limiting instruction was an error.

[28]

I acknowledge that in order for the charge to include the limiting
instruction, it would have had to be fairly complex. Care would have had to be
taken to ensure that the jury understood the difference between motive evidence
(which could assist it in finding that the appellants were persons more likely
to have committed the crime) and bad character evidence (which could not be
used in that way). With care, such a charge need not have been confusing,
however, and I am of the view that it should have been given.

[29]

Not every failure to give an instruction, however, will result in an
appeal being allowed. Where the court is of the opinion that, notwithstanding
the error, no substantial wrong or miscarriage of justice has occurred, it may
apply the curative proviso in s. 686(1)(b)(iii) of the
Criminal Code
and dismiss the appeal.

[30]

The test under s. 686(1)(b)(iii) is a stringent one. The proviso
can only be applied where there is no reasonable possibility that the verdict
would have been different had the error at issue not been made (
R. v. Bevan
,
[1993] 2 S.C.R. 599 at 617).

[31]

In assessing whether there is any reasonable possibility that the
verdict might have been affected by the absence of a limiting instruction the
court must carefully consider the circumstances of the case. If, taking those
circumstances into account, there is no realistic possibility that
inappropriate propensity reasoning affected the verdict, then the proviso may
be applied  see, for example,
R. v. Chambers
, [1990] 2 S.C.R. 1293,
particularly at 1310-11. The circumstances in this case are such that there is
no reasonable possibility that the verdict would have been different.

[32]

The Court is entitled, in its assessment, to consider the fact that
trial counsel failed to raise the issue of a limiting instruction, either
before or after the judges charge. While that failure is not conclusive, it is
indicative of the fact that the omission of the instruction was not of importance
in the context of the case. In
R. v. Jacquard
, [1997] 1 S.C.R. 314,
Lamer C.J.C. summarized the law at paras. 35-38:

[35]      [D]efence counsel failed to comment on the alleged
misdirection following the jury charge. At the close of the charge, both
counsel were given the full opportunity to express any misgivings they may have
had about its contents.

[36]      Nor did defence counsel raise the issue
prior
to the jury charge at the informal pre-address conference that took place.

[37]      To point this out is not to say that a party waives
its right of appeal on a jury charge misdirection by failing to raise the issue
contemporaneously with the making of the charge. In
R. v. Arcangioli
,
[1994] 1 S.C.R. 129, this Court made it quite clear that defence counsels
failure to object to a jury charge is not determinative, at least in the
context of the applicability of the
Criminal Code
s curative provision.
Although such a rule would act as a strong incentive for counsel to scrutinize
the charge carefully and would inhibit counsel from deliberately failing to
object to the charge as a matter of strategy, the Court has not lost sight of
the fact that the jury charge is the responsibility of the trial judge and not
defence counsel. Such a rule might also unequivocally prejudice an accuseds
right of appeal in cases where counsel is inexperienced with jury trials.

[38]      Nevertheless, defence
counsels failure to comment at the trial is worthy of consideration. In
Thériault
v. The Queen
, [1981] 1 S.C.R. 336, although I dissented on unrelated
grounds, Dickson J. (as he then was) expressed the proper view at pp. 343-44:
[a]lthough by no means determinative, it is not irrelevant that counsel for
the accused did not comment, at the conclusion of the charge, upon the failure
of the trial judge to direct the attention of the jury to the evidence. In my
opinion, defence counsels failure to object to the charge says something about
both the overall accuracy of the jury instructions and the seriousness of the
alleged misdirection.

[33]

In the case before us, counsels failure to raise the issue of a
limiting instruction at trial suggests that the jury was unlikely to engage in
improper reasoning. The limiting instruction was only necessary to guard
against one scenario: the possibility that the jury, after rejecting Mr. Steinbrunners
evidence of motive, would then use the appellants involvement in marijuana grow
operations to engage in propensity reasoning.

[34]

I am of the view that there was no real possibility of that scenario
arising. The credibility of Mr. Steinbrunner was critical to the Crowns
case. His was the only evidence linking the appellants to the crime. If he was
disbelieved, an acquittal would follow. It is, therefore, obvious that the jury
found his evidence to be credible.

[35]

I acknowledge that juries may accept some, all, or none of a witnesss
evidence. Nonetheless, Mr. Steinbrunners evidence of motive in this case
was so important to the credibility of his testimony that there is no realistic
possibility that a jury could reject the evidence on motive yet still return a
verdict of guilty.

[36]

In the circumstances, the verdict could not have been affected by the
absence of a limiting instruction on the use of evidence of the appellants bad
character.

2.       The Judges
Concentration on Identity as the Issue at Trial

[37]

The evidence before the jury did not leave any room for doubt that Mr. Steinbrunner
suffered injuries at the cabin on the evening of September 5, 2009. Further, it
was obvious that the injuries were caused by both blunt force and by gunshots.

[38]

The conduct of the cross-examination at trial showed that the main
defence being advanced by the appellants was that of identity. They contended
that the evidence should leave a reasonable doubt in the minds of the jury as
to who the assailants were.

[39]

While the defence concentrated its efforts on the issue of identity, it
did not concede that injuries suffered by Mr. Steinbrunner were caused by
criminal acts. The question of whether the beating and shooting were unlawful,
therefore, remained one for the jury.

[40]

The trial judge specifically noted that certain pieces of evidence,
while demonstrating that there had been a shooting or beating, were not of
assistance in identifying the assailants. The appellants say that by failing to
advise the jury that the same pieces of evidence were unhelpful in differentiating
between an assault and a lawful use of force, the judge failed to give adequate
emphasis to the fact that the jury had to be satisfied that all elements of the
offences were proven.

[41]

They appellants emphasize the following passages of the judges charge:

Turning now
to the assessment of Mr. Steinbrunner's evidence - while there is no doubt
that Mr. Steinbrunner was shot or hit in the mouth, whether with a bat or
another object, the Crown's case that this was done by the accused rests
entirely on Mr. Steinbrunner's evidence.



As I have referred
to above, there is no dispute that a beating and a shooting took place, and
there is independent evidence to support that. That much supports his story and
his credibility. But you must be convinced beyond a reasonable doubt that
it
is the accused
who did the shooting or the beating.



[The
bloodstains that were found] support that the shooting and possibly the beating
took place, something which is not in dispute, but they did not tell you
anything about who did the shooting or the beating. Similarly, a tooth was
found in the cabin, but that does not say anything about who did the beating.



Once again, [the
evidence that two shell casings that were found were both fired from the same
.22 calibre long gun] does not say anything about who did the shooting.



Regardless of whether the water was
left on or not, we know that the shooting and beating did, in fact, occur. This
evidence of course does not confirm or contradict Steinbrunner's evidence as to
who did the shootings or the beatings.

[42]

I am not satisfied that these instructions disclose any error on the
part of the trial judge. The judge in this case did not take any issue away
from the jury. This case is distinguishable, therefore, from
R. v. Gunning
,
2005 SCC 27, relied upon by the appellants. As the appellants acknowledge, the
judge instructed the jury on each element of the various counts, and advised
them that each had to be proven beyond a reasonable doubt. That was sufficient
in this case. The issue of the lawfulness of the assailants use of force was
not a major one in the trial  there was, for example, nothing in the evidence
that would have suggested that this was a self-defence case. In the context of
the evidence and the position of the defence, it was not incumbent on the judge
to give greater prominence than he did to the issue of the lawfulness of the
use of force.

[43]

The appellants also take issue with the judges instruction that there
is no dispute that a beating and a shooting took place and to other similar
statements. I am not persuaded that those statements were improper. In the
context of his instructions to the jury, the judges references to a beating
and a shooting were neutral, and did not carry with them any implication that
the beating and shooting were unlawful.

[44]

The charge, read as a whole, was adequate on all aspects of the offences,
and would not have left the jury confused as to what issues were before it.

3.       The Judges
Summary of the Defence Theory

[45]

The appellants third ground of appeal alleges that the judge failed to
adequately put the defence theory of the case to the jury.

[46]

The law clearly requires the judge, in charging a jury, to set out the
defence theory of the case. In that regard, the appellants cite the concurring
judgment of Lambert J.A. in
R. v. Best
(1988), 22 B.C.L.R. (2d) 116,
which contains the following passages at 127−128:

The Supreme Court of Canada has dealt on a number of
occasions with the obligation of the trial judge to put the theory of the
defence to the jury. It has also dealt with the obligation of the trial judge,
after having put the theory of the defence to the jury, to summarize the
evidence in its relation to the theory of the defence.

The law is not complicated on either question. What is
required is fundamental fairness.

On the obligation to put the theory of the defence before the
jury, the Supreme Court of Canada has left no option to the trial judge about
whether he does it or not.



In short, the law is this. The trial judge must put the
theory of the defence to the jury. He may use his discretion and wisdom, within
the requirements of the authorities, in deciding how to do that fairly. In
addition, the trial judge must put before the jury a summary of the evidence
that relates to the theory of the defence. Again he must decide, on the basis
of his own discretion and wisdom, within the requirements of the authorities,
how best that should be done in the particular case.

No matter how straightforward the
defence theory may be, and no matter how clearly it may have been put forward
in the speeches of counsel, the jury ought to have the benefit of having the
defence theory stated by the trial judge. By putting the theory of the defence
in his own words, the trial judge leaves the jury with a clear statement of the
problems that they must resolve, in a way that gives the jury an assurance that
they are real problems.

[47]

While Lambert J.A. spoke only for himself in that judgment, the general
proposition that a trial judge must, in the course of the instructions to the
jury, set out the theory of the defence, cannot be doubted.

[48]

In the case before us, the theory of the defence was exceedingly
simple. The defence did not advance any particular hypothesis as to how Mr. Steinbrunner
sustained his injuries. Rather, the appellants position was simply that Mr. Steinbrunner
was not a credible witness, and that his evidence that the appellants assaulted
him and shot him should not be believed.

[49]

Again, reading the charge to the jury as a whole, I am of the opinion
that the judge adequately summarized the defence position. The judge discussed
the detailed evidence and highlighted parts of that evidence that called into
question Mr. Steinbrunners credibility. The requirement of fundamental
fairness discussed by Lambert J.A. in the quotation from
Best
was
satisfied in this case.

4.       The
Vetrovec
Warning

[50]

The appellants final ground of appeal concerns the judges warning to
the jury as to the dangers of convicting based on the uncorroborated evidence
of Mr. Steinbrunner, who was an unsavoury witness.

[51]

In Canada, the basic law with respect to such warnings was set down in
Vetrovec
v. The Queen
, [1982] 1 S.C.R. 811, and the warnings are generally referred
to as 
Vetrovec
warnings.

[52]

In
R. v. Khela
, 2009 SCC 4, Fish J., for the majority, considered
the fundamental requirements of a
Vetrovec
warning:

[37]      In
Sauvé
[
R. v. Sauvé
(2004), 182
C.C.C. (3d) 321], at para. 82, the Ontario Court of Appeal set out a
principled framework that will assist trial judges in constructing
Vetrovec
warnings appropriate to the circumstances of each case. That proposed
framework, which I adopt and amplify here, is composed of four main foundation
elements: (1) drawing the attention of the jury to the testimonial evidence
requiring special scrutiny; (2) explaining
why
this evidence is subject
to special scrutiny; (3) cautioning the jury that it is dangerous to convict on
unconfirmed evidence of this sort, though the jury is entitled to do so if
satisfied that the evidence is true; and (4) that the jury, in determining the
veracity of the suspect evidence, should look for evidence from another source
tending to show that the untrustworthy witness is telling the truth as to the
guilt of the accused (
R. v. Kehler
, 2004 SCC 11, at paras. 17-19).

[38] While this summary should
not be applied in a rigid and formulaic fashion, it accurately captures the
elements that should guide trial judges in crafting their instructions on potentially
untrustworthy witnesses. The fourth component  provides guidance on the kind
of evidence that is capable of confirming the suspect testimony of an impugned
witness.

[53]

Fish J. also emphasized the broad latitude given to trial judges in
respect of
Vetrovec
warnings:

[13]      The crafting of a
caution appropriate to the circumstances of the case is best left to the judge
who has conducted the trial. No particular set of words is mandatory. In
evaluating its adequacy, appellate courts will focus on the content of the
instruction and not on its form. Intervention on appeal will not be warranted
unless a cautionary instruction should have been given but was not, or the
cautionary instruction that was given failed to serve its intended purpose.

[54]

The
Vetrovec
warning given by the trial judge in this case was
brief. It was as follows:

Steinbrunners
Criminal Lifestyle and Criminal Record

I am going to turn now to the second part of assessing
Steinbrunners evidence: his criminal lifestyle and criminal record. You have
heard that Mr. Steinbrunner has a lengthy criminal record involving crimes
of dishonesty, such as breaking and entering, and breaching his bail
conditions. He has also made his living for several years by managing marijuana
grow operations and has been convicted of possession of marijuana for the
purposes of trafficking, namely re-sale. It is dangerous to base a conviction
on unconfirmed evidence of a witness of this sort. You should look for other
evidence to show that Steinbrunners testimony was reliable and that he was a
credible witness. As I have referred to above, there is no dispute that a beating
and a shooting took place, and there is independent evidence to support that.
That much supports his story and his credibility. But you must be convinced
beyond a reasonable doubt that it is the accused who did the shooting or the beating.
There is no supporting evidence for that element. However, if you find that
Steinbrunners testimony was trustworthy, you may rely on it even if it is not
supported by other evidence.

[55]

Later in the charge, the judge outlined the specific evidence that
corroborated Mr. Steinbrunners evidence that he had been beaten and shot,
and, in passages I have already quoted, specifically pointed out that that
evidence did not corroborate Mr. Steinbrunners identification of the appellants
as the culprits.

[56]

As the Crown points out on this appeal, there was considerable
discussion between counsel and the judge on the terms of the
Vetrovec
warning,
and counsel for the defendants expressed satisfaction with it. While that does
not, of course, preclude a successful appeal, I agree with the observations of
Doherty J.A. in
R. v. Austin
(2006), 214 C.C.C. (3d) 38 (Ont. C.A.),
which elaborate on the principle in
Jacquard
:

[14]

Arguments
by appellate counsel that fly in the face of positions taken by counsel at
trial quite properly attract judicial scepticism and resistance. The
significance of counsels position at trial to the merits of the argument on
appeal will depend on the nature of the argument advanced on appeal. Where it
is alleged that an instruction to the jury was unclear, inadequate on a legal
or evidentiary issue raised in the trial, or did not treat the position of the
appellant at trial fairly or fully, counsels approval of the jury instruction
and to a lesser extent his or her failure to object, will be a significant
consideration on appeal:
R. v. Carriere
(2001), 159 C.C.C. (3d) 51 at para. 59
(Ont. C.A.);
R. v. Johnson
(2002), 166 C.C.C. (3d) 44 at para. 57
(Ont. C.A.). Similarly, where an appellant argues that the trial judge failed
to give an instruction that was discretionary, counsels failure to request the
instruction at trial will be a significant consideration on appeal:
R. v.
Glasgow
(1996), 110 C.C.C. (3d) 57 at 60 (Ont. C.A.). Counsels position at
trial will become all the more significant on appeal if it appears that the
position reflects a calculated tactical decision [citations omitted].

[15]      Where, however, the
argument is that the trial judge misstated the law in his or her instructions,
counsels position at trial is of less significance on appeal. If an error in
law is demonstrated, counsels position at trial is potentially relevant to the
application of the
curative proviso
: see
R. v. Chambers
(1990),
59 C.C.C. (3d) 321 at 344 (S.C.C.). However, counsels position cannot justify
treating an instruction that is wrong in law as a correct statement of the law.
A misstatement of the law is no less an error in law because it was made with
the full support and approval of trial counsel.

[57]

In assessing the adequacy of the
Vetrovec
warning in the context
of this case, I consider trial counsels expressed views to be of some
importance because they were in a good position to assess the circumstances
faced by the jury, and to consider the precise warning that needed to be given.

[58]

In any event, the
Vetrovec
warning here, while brief, covered all
of the essential elements. This was not a case where it was alleged that Mr. Steinbrunner
had a specific motive to lie, nor was it a case in which the jury needed to
pore through the evidence to determine whether anything might corroborate Mr. Steinbrunners
identification of the appellants  it was clear that there was no such
evidence. In the result, it was open to the judge to give a fairly simple
Vetrovec
warning.

[59]

The judges
Vetrovec
instruction drew the jurys attention to the
requirement to apply special scrutiny to the evidence of Mr. Steinbrunner,
and highlighted his disreputable character. It warned that it was dangerous to
convict based on the evidence that he gave, except insofar as it was confirmed.

[60]

The appellants contend that the judge failed to adequately fulfil the
fourth requirement of the
Khela
framework. They say that he did not
adequately explain the concept of confirmatory evidence, and that his
instructions wrongly suggested that evidence that confirmed only undisputed
facts might be treated as corroborating Mr. Steinbrunners account of
events.

[61]

In my view, the appellants argument depends on parsing the judges
instructions in a manner that ignores their clear import. The instructions made
it clear to the jury that there was no confirmatory evidence on the key
contested element of the charges  the identity of the assailants. The
Vetrovec
warning brought home to the jurors that it was dangerous to convict based
on Mr. Steinbrunners uncorroborated evidence of the identity of the
assailants, though they were entitled to do so if they found his evidence to be
trustworthy.

[62]

I am not persuaded that there were any deficiencies in the
Vetrovec
warning, and would dismiss this ground of appeal.

Conclusion

[63]

In the result, I am of the view that only one ground of appeal has
merit: the failure of the trial judge to instruct the jury on the limited use
it could make of evidence of the appellants involvement in marijuana grow
operations.

[64]

While the trial judge ought to have given a limiting instruction on the
use that the jury could make of evidence of bad character, the error could not
have affected the verdict in this case and resulted in no substantial wrong or
miscarriage of justice. I would apply the proviso in s. 686(1)(b)(iii) in
respect of that error.

[65]

Accordingly, I would dismiss the appeal.

The Honourable Mr. Justice Groberman

I agree:

The
Honourable Mr. Justice Donald

I agree:

The Honourable Mr. Justice
Harris


